t c memo united_states tax_court john and louisa a hodel petitioners v commissioner of internal revenue respondent docket no filed date john hodel pro_se michael d zima and stephen r takeuchi for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure determined deficiencies in petitioners' federal income taxes for and in the respective amounts of dollar_figure and dollar_figure the parties have reached agreement concerning most of the adjustments involved in respondent's determinations and the issues remaining for decision are whether petitioners are entitled to capitalize certain expenses attributable to their farming_business and claimed as current deductions on schedules f of their through federal_income_tax returns and whether petitioners are entitled to a refund of an overpayment in attributable to the carryback of a net_operating_loss nol incurred in for ease of discussion we address each issue separately some of the facts have been stipulated and are so found the stipulation of facts stipulation of settled issues and exhibits received into evidence are incorporated herein by this reference petitioners resided in apopka florida at the time their petition was filed references to petitioner are to john hodel farming expenses on date petitioners purchased percent of the stock of federal citrus corp fcc a corporation engaged in the citrus grove business the assets of fcc include acres of land irrigation systems fixtures attached to the land and fencing during petitioners cleared the land and replaced the citrus grove with ornamental ligustrum seedlings they formed a proprietorship the nursery to rent the land from fcc and grow ligustrum trees for resale petitioners expected the trees to mature and be ready for resale in approximately years instead the trees were afflicted with continuous problems including freezes disease and inadequate care petitioner testified that he was not properly equipped to care for his nursery and as a result has not been able to prepare the trees for resale despite the substantial time petitioners devoted to the nursery at the time of trial they had not sold one tree on their joint federal_income_tax return petitioners depreciated a truck a farm tractor a trailer and cart security equipment and two cars the remainder of expenses attributable to the nursery was currently deducted on petitioners' schedule f these expenses included chemicals rent paid for the fcc's land seeds and plants supplies taxes utilities gasoline repairs and maintenance insurance fertilizers and labor petitioners continued to deduct similar expenses on their through returns petitioners have not received the approval of the internal_revenue_service irs to amend their treatment of the expenses deducted farmers like taxpayers in any other type of business may deduct their ordinary and necessary business_expenses under sec_162 the farming_business includes the operation of a nursery and the raising of ornamental trees such as petitioners' ligustrum tree business sec_1_263a-4t c i a temporary income_tax regs fed reg date expenses_incurred in the farming_business may be placed into three categories the preparatory period the development or preproductive_period and the productive period expenses_incurred during the preparatory period include drilling clearing brush laying pipes and installing ditches and drainage pipes such expenses are generally required to be capitalized maple v commissioner tcmemo_1968_194 affd 440_f2d_1055 9th cir in contrast ordinary and necessary expenses_incurred during the productive period after the farm produces or is reasonably expected to produce its first yield are generally required to be deducted id farm expenditures that are clearly capital in nature are not deductible at any time 17_tc_722 during the development or preproductive_period farmers are given the option under sec_1_162-12 income_tax regs to either deduct or capitalize ordinary and necessary expenses this section provides in part if a farmer does not compute income upon the crop_method the cost of seeds and young plants which are purchased for further development and cultivation prior to sale in later years may be deducted as an expense for the year of purchase provided the farmer follows a consistent practice of deducting such costs as an expense from year to year amounts expended in the development of farms orchards and ranches prior to the time when the productive state is reached may at the election of taxpayer be regarded as investments of capital see also 43_tc_322 vinson v commissioner tcmemo_1979_175 affd per curiam 621_f2d_173 5th cir this regulation gives farmers the option of deducting or capitalizing expenditures incurred in the preproductive_period which bear characteristics of both capital outlays and ordinary expenses and as such fall within a band of gray estate of wilbur v commissioner supra pincite preproductive or cultural expenditures include irrigation cultivation pruning fertilizing spraying and other care expenses maple v commissioner supra in the present case petitioners incurred most of their preparatory expenses during when they purchased and cleared the land bought the seedlings and planted the nursery of the expenses claimed on their return all but dollar_figure spent for young plants or seeds constitute preproductive expenses since they were incurred in the maintenance of the ligustrum trees as such petitioners had the option to either capitalize or deduct these expenses under sec_1_162-12 income_tax regs however for taxable years commencing after date the uniform_capitalization_rules ucr of sec_263a generally apply to property produced by a taxpayer or acquired for resale that has a preproductive_period of more than years under this section direct and indirect_costs allocable to such property are required to be capitalized the ligustrum seedlings purchased by petitioners qualify as property acquired for resale pursuant to sec_263a and sec_1_263a-3 income_tax regs sec_1_263a-4t c ii b temporary income_tax regs supra describes the preproductive_period as follows the preproductive_period of a plant begins when the plant or seed is first planted or acquired by the taxpayer the preproductive_period ends when the plant becomes productive in marketable quantities or when the plant is reasonably expected to be sold or otherwise_disposed_of petitioners planted the seedlings in and reasonably expected to sell them after years because the productive period of the trees was more than years preproductive expenses attributable thereto are subject_to the ucr and accordingly petitioners are required to capitalize such expenses unless an exception applies under sec_263a a farmer may elect out of the ucr and instead deduct his expenses in accordance with the provisions of sec_162 with the requirement that the property produced is then treated as sec_1245 property and any gain resulting from the disposition thereof is recaptured to the extent of the deductions which but for the election under sec_263a would have been capitalized the election must be made for the first taxable_year beginning after date during which the taxpayer engages in the farming_business sec_1_263a-4t c iii temporary income_tax regs supra a taxpayer shall be treated as having made the election if such taxpayer does not capitalize the costs of producing property in a farming_business as the provisions of this section would otherwise require sec_1_263a-4t c iv temporary income_tax regs supra once an election is made it is revocable only with the consent of the commissioner sec_1_263a-4t c v temporary income_tax regs supra in the instant case petitioners are deemed to have elected out of the ucr when they deducted all the preproductive expenses attributable to the nursery on the schedules f attached to their through tax returns petitioners have not filed any requests to revoke this election accordingly we look to sec_162 and the regulations thereunder to determine whether petitioners may amend their through returns in order to deduct some of the nursery expenses capitalize others and alter the mix of deductible and capitalized expenses from year to year in estate of wilbur v commissioner supra we addressed the issue of the revocation of an election to deduct farming expenses_incurred during the preproductive_period under sec_1 a income_tax regs the taxpayer in that case originally thought he had no taxable_income for years and and consequently opted to capitalize preproductive expenses in order to recover them in subsequent years through depreciation when he learned during the course of an audit that he had taxable_income for those years he sought to offset this income by deducting the expenses that he had originally capitalized in the year in which the expenses were incurred we held that the election to capitalize preproductive expenses was not revocable without the consent of the commissioner and therefore the taxpayer was bound by his original treatment of the expenses id pincite although petitioners recognize the authority of our decision in estate of wilbur v commissioner supra and agree that sec_1_162-12 income_tax regs does not permit taxpayers to deduct expenses that were originally capitalized they contend that there is no prohibition against capitalizing expenses originally deducted petitioners also raise the issue of whether their deduction of farming expenses was an irrevocable election as opposed to a simple option which they have chosen and now are free to change at will petitioners deducted preproductive expenses attributable to the nursery on their original returns and now wish to capitalize a portion of those expenses based on the record we find that petitioners' request flies squarely in the face of the doctrine_of_election the doctrine_of_election as it applies to federal tax law consists of the following two elements there must be a free choice between two or more alternatives and there must be an overt act by the taxpayer communicating the choice to the commissioner ie a manifestation of choice 83_tc_255 bayley v commissioner 35_tc_288 under the doctrine_of_election a taxpayer who makes a conscious election may not without the consent of the commissioner revoke or amend it merely because events do not unfold as planned see eg 311_us_55 304_us_191 subject_to a few narrow exceptions once the taxpayer makes an elective choice he is stuck with it 78_tc_1093 in pacific natl co often regarded as the fundamental authority for the development of the doctrine_of_election 55_tc_468 the taxpayer had the option to treat certain income under the deferred payment or installment_method it reported the income using one method and later sought a refund based on a computation under the other method the supreme court refused to allow this holding change from one method to the other would require recomputation and readjustment of tax_liability for subsequent years and impose burdensome uncertainties upon the administration of the revenue laws there is nothing to suggest that congress intended to permit a taxpayer after expiration of the time within which a return is to be made to have his tax_liability computed and settled according to the other method pacific natl co v welch supra pincite see also grynberg v commissioner supra pincite quoting 55_tc_468 estate of wilbur v commissioner t c pincite and cases cited therein in applying the doctrine_of_election to the instant case we find that both requirements are met first petitioners had a choice to either deduct or capitalize the preproductive expenses attributable to the nursery second petitioners claimed the expenses as current deductions on their through returns and in so doing committed an overt act that manifested their choice to the irs petitioners argue that they made the decision to deduct the preproductive expenses based on gross_income figures as reflected on their original returns prior to the adjustments that were made to their income by respondent during the audit in other words petitioners argue that their election was based on a mistake of fact and had they been aware of respondent's adjustments at the time of filing their returns they would have elected to treat certain expenditures differently courts have recognized that a material mistake of fact may vitiate the binding nature of an election grynberg v commissioner supra pincite citing roy h parks broadcasting inc v commissioner supra pincite situations in which a material mistake of fact may allow a taxpayer to revoke an election are the amended_return was filed prior to the date prescribed for filing a return the treatment of the contested items in the amended_return was not inconsistent with his treatment of that item in his original return or the treatment of the item on the original return was improper and the taxpayer elected one of several allowable alternatives in the amended_return 65_tc_113 however mere oversight poor judgment ignorance of the law misunderstanding of the law unawareness of the tax consequences of making an election miscalculation and unexpected subsequent events have all been held insufficient to mitigate the binding effect of elections made under a variety of provisions of the code estate of stamos v commissioner supra pincite citations omitted we find that petitioners' desire to amend their returns is based on the type of justifications enumerated in estate of stamos thus pursuant to the doctrine_of_election petitioners may not change their election to deduct preproductive expenses without the approval of the commissioner petitioners have not received the approval of the commissioner and therefore are not entitled to revoke their election refund of overpayment petitioners did not file their corporate or personal joint federal_income_tax returns for through until in or about date petitioners received extensions to file only for their and returns which were due_date and date respectively the irs selected petitioners' through corporate and personal returns for examination in date and commenced an audit thereof in date during the course of the audit petitioners were informed that the corporate returns that they filed for the fcc were incorrect in that they filed forms using subchapter_c filing_status when the fcc was a subchapter_s_corporation petitioners discovered that an accountant whom they hired filed an application_for subchapter_s status for the fcc with the irs on date petitioners concede that they signed the application but maintain that they were not aware of its contents or its impact as a result of this error petitioners' personal returns were affected respondent proposed numerous adjustments to petitioners' returns for the years at issue including the determination that petitioners were entitled to nol's for and petitioner testified that during the audit conducted by an irs examiner referred to only as ms van der heyden the and nol's and their carryback to and respectively were discussed according to petitioner in response to his request to file amended returns for through to properly reflect the nol's and overpayments resulting from the carrybacks thereof ms van der heyden explained that the policy of the irs does not permit taxpayers to file amended returns while involved in an audit petitioner further testified that he was assured by ms van der heyden that the irs would allow him to carry back the nol's and obtain refunds for the resulting overpayments petitioner contends that he made additional verbal requests for refunds of the and overpayments during a conference with appeals officer roger caruso mr caruso held in date petitioner testified as follows about the conversation that he and mr caruso had concerning the rental arrangement between the fcc and the nursery i did mention to him in a subtle manner as opposed to a demand-type thing that in the event that the rental concept is disallowed then it will result in a net_operating_loss on my and returns that i would like to be able to utilize and at that point i think i got a nod petitioner claims that mr caruso assured him that the nol's would be taken into account during the final adjustment process however on date respondent issued a notice_of_deficiency that failed to address the nol's or refunds petitioner asserts that he contacted appeals officer lynn morrison regarding the omission and was told that the issue would be resolved by the tax_court and his verbal requests for refunds constituted valid claims made within the period of limitations at no time prior to the issuance of the notice_of_deficiency did petitioners file a protective claim_for_refund form or any written request regarding the or overpayments resulting from the nol's petitioners filed a refund_suit in the u s district_court for the middle district of florida claiming a refund_or_credit based solely on their return as filed the district_court ruled that the refund_or_credit was barred by sec_6511 hodel v united_states aftr 2d ustc par big_number m d continued respondent concedes that petitioners incurred nol's of dollar_figure in and of dollar_figure in and that the nol's may be carried back to reduce income in and respectively respondent also concedes that petitioners are entitled to a refund of the resulting overpayment and informed this court that a refund check has been issued to petitioners respondent argues however that petitioners' claim for a refund of the overpayment is barred under sec_6511 sec_6511 provides generally that a claim for credit or refund of an overpayment of any_tax as to which the taxpayer is required to file a return shall be filed within years from the time the return was filed or years from the time the tax was paid whichever expires the later sec_6511 provides a special period of limitations for claims for credit or refund with respect to nol carrybacks under this section a taxpayer must file a refund claim within years after the time prescribed by law for filing the return including extensions thereof for the taxable_year of the net_operating_loss which results in the carryback and claim_for_refund the nol at issue was incurred during petitioners' taxable_year petitioners' return was due_date at which time the period of limitations began to run for any continued fla affd without published opinion 62_f3d_400 11th cir refund claim they had based on the return sec_6511 because the overpayment arose from an nol_carryback petitioners had to file a refund claim on or before date id petitioners did not file a written claim_for_refund nor did they raise the issue on their or returns the statute therefore bars the claim unless petitioners can prove that they filed an informal claim putting the irs on notice of their refund claim the irs is equitably estopped from raising a statute_of_limitations defense or the period of limitations is equitably tolled the validity of certain informal refund claims has long been recognized by the supreme court a notice fairly advising the commissioner of the nature of the taxpayer's claim which the commissioner could reject because too general or because it does not comply with formal requirements of the statute and regulations will nevertheless be treated as a claim where formal defects and lack of specificity have been remedied by amendment filed after the lapse of the statutory period 314_us_186 i n order to be valid an informal claim must have a written component which adequately notifies the irs that a refund is sought for a particular year alisa v commissioner tcmemo_1976_255 see also 890_f2d_1133 11th cir as an initial matter the court notes that the irs cannot waive the statute_of_limitations 581_f2d_1249 7th cir 499_f2d_226 8th cir there is no contention in this case that the irs agreed to extend the statutory period of limitations citing 783_f2d_190 fed cir 318_f2d_915 therefore to prevail on their informal claim argument petitioners bear the burden of proving that they filed a writing with the irs this writing requested a refund or notified the irs that they would seek a refund and the irs had enough information to begin examining their claim before they filed their formal refund claim petitioners did not file a written claim_for_refund of the overpayment it is well established that an oral claim in and of itself is not sufficient to satisfy sec_6511 alisa v commissioner supra citing 28_f2d_265 3d cir and 442_f2d_371 in the alternative petitioners argue they are entitled to a refund of the overpayment based on the assurances of the irs agents that their claim would be considered that their verbal requests constituted valid refund claims within the limitations_period and that taxpayers were not permitted to file amended returns during an audit in other words petitioners argue that even if the agent subsequently wrote a memorandum summarizing the oral statements it would not suffice to validate the alleged claim the failure_to_file a written claim may be taken as an indication the taxpayer does not intend to prosecute his oral claim alisa v commissioner tcmemo_1976_255 respondent is equitably estopped from arguing that their refund claim is time barred the principle of equitable_estoppel prohibits a party from asserting a statute_of_limitations as a defense where that party's conduct has induced another to refrain from bringing suit during the applicable limitations_period the supreme court addressed the issue of equitable_estoppel in 467_us_51 estoppel is an equitable doctrine to avoid injustice in particular cases while a hallmark of the doctrine is its flexible application the party claiming the estoppel must have relied on its adversary's conduct in such a manner as to change his position for the worse and that reliance must have been reasonable in that the party claiming the estoppel did not know nor should it have known that its adversary's conduct was misleading fn refs omitted therefore to succeed on a traditional estoppel grounds defense the litigant must prove a misrepresentation by another party which he reasonably relied upon to his detriment 827_f2d_907 3d cir 826_f2d_983 11th cir additional considerations arise when a party alleges estoppel against the government for when the government is unable to enforce the law because the conduct of its agents has given arise to an estoppel the interest of the citizenry as a whole in obedience to the rule_of law is undermined heckler v community health services supra pincite equitable_estoppel is applied against the government with utmost caution and restraint 933_f2d_1124 2d cir quoting 76_tc_209 affd 810_f2d_209 d c cir affg 95_tc_65 many courts of appeals apply more stringent requirements for assertion of estoppel against the government see eg 897_f2d_1543 10th cir united_states v asmar supra pincite n equitable_estoppel against government only if affirmative misconduct the court_of_appeals for the eleventh circuit to which an appeal of this case lies has not yet ruled whether affirmative misconduct is an element of government estoppel see 783_f2d_1554 11th cir 682_f2d_888 n 11th cir in re campbell bankr n d fla however instead that court has adopted the reasoning of the former court_of_appeals for the fifth circuit in 482_f2d_205 5th cir whether the defense of estoppel may be asserted against the united_states in actions instituted by it depends upon whether such actions arise out of transactions entered into in its proprietory capacity or contract relationships or whether the actions arise out of the exercise of its powers of government the united_states is not subject_to an estoppel which impedes the exercise of the powers of government and is not estopped to deny the validity of a transaction or agreement which the law does not sanction citations omitted see also 606_f2d_65 5th cir estoppel cannot be asserted against the united_states in actions arising out of the exercise of its sovereign powers but see 308_f2d_938 5th cir it is well-settled that the doctrine_of equitable_estoppel in proper circumstances and with appropriate caution may be invoked against the united_states in cases involving internal revenue taxation under 54_tc_742 affd 445_f2d_985 10th cir we are obligated to follow the law as stated by the court_of_appeals in the circuit to which this case is appealable therefore in order for petitioners to state a claim for equitable_estoppel against the united_states they must show that the traditional elements of estoppel are present that the government was acting in its private or proprietary capacity rather than its public or sovereign capacity and that the government's agent was acting within the scope of his or her authority 837_f2d_1540 11th cir the united_states was acting in its sovereign capacity in its efforts to collect taxes from petitioners collection of the public revenue is a uniquely governmental function exercised by the court_of_appeals for the eleventh circuit in the en_banc decision 661_f2d_1206 11th cir adopted as precedent decisions of the former court_of_appeals for the fifth circuit rendered prior to date the federal government in its capacity as sovereign pursuant to the sixteenth_amendment to the u s constitution consequently under the law as stated by the court_of_appeals for the eleventh circuit petitioners may not state a claim for equitable_estoppel because they are unable to establish that the united_states acting through the irs and its agents was acting in a private or proprietary capacity id pincite even if the court_of_appeals for the eleventh circuit were to decide that affirmative misconduct and not sovereign capacity was the touchstone of the equitable_estoppel defense petitioners' argument must fail because they have failed to demonstrate that the irs acting through its agents engaged in affirmative misconduct assuming arguendo that we give credit to the entirety of petitioner's testimony and allegations we are unable to find that the statements made by ms van der heyden mr caruso and ms morrison amount to affirmative misconduct the agents might have been mistaken and they might have led petitioners to believe their verbal requests for refunds constituted valid informal claims within the period of limitations but this is not affirmative misconduct at most these statements indicate that the agents were negligent perhaps the sixteenth_amendment provides the congress shall have power to lay and collect taxes on incomes from whatever source derived without apportionment among the several states and without regard to any census or enumeration u s const amend xvi even recklessly so but negligence even reckless negligence is not affirmative misconduct 450_us_785 674_f2d_1155 7th cir citing 647_f2d_942 9th cir defining affirmative misconduct as something more than mere negligence moreover the often-stated general_rule is that a revenue_agent does not have the authority to bind the commissioner see 381_us_68 311_us_60 a claim of estoppel is usually rejected even though the taxpayer contends that he followed the erroneous advice of an agent and acted in reliance upon it boulez v commissioner supra 65_tc_511 accordingly petitioners' equitable_estoppel claim fails petitioners also raise arguments that the period of limitations should be extended in light of the misrepresentations allegedly made by the irs agents in tax_refund cases the actions of the irs and its agents may equitably toll a period of limitations 498_us_89 rebuttable_presumption of equitable_tolling applies to suits against the united_states 67_f3d_260 9th cir cert granted ___ u s ___ 116_sct_1875 the elements of equitable_tolling are similar to those of equitable_estoppel a taxpayer seeking to apply equitable_tolling must show at a minimum that the irs did something that reasonably induced him or her to believe the period of limitations was being tolled or had been extended see 981_f2d_1226 11th cir although there may be additional requirements to prove equitable_estoppel the court need not explore those requirements because petitioners have not shown that the irs did or said anything which reasonably could have induced them to believe the time period for filing a claim_for_refund was being tolled or had been extended in sum we hold that petitioners are not entitled to a refund of the overpayment attributable to the carryback of the nol this result may appear inequitable in light of the fact that respondent clearly concedes that an overpayment exists for taxable_year however the general principles of equity may not override statutory requirements for the timely filing of tax_refund claims 613_f2d_518 5th cir furthermore the court notes that with reference to the equities of this case petitioners created this situation by their failure_to_file timely returns for the years at issue to reflect the concessions made by both parties and our holdings herein decision will be entered under rule
